NOT FOR PUBLICATION                          FILED
                       UNITED STATES COURT OF APPEALS                       MAY 9 2022

                              FOR THE NINTH CIRCUIT                     MOLLY C. DWYER, CLERK
                                                                         U.S. COURT OF APPEALS



WILLIAM J. DRAYTON, PKA Flavor Flav, No. 19-55765
an individual,
                                     D.C. No. 2:17-cv-06408-VAP-PJW
               Plaintiff-Appellant,
     v.                                            MEMORANDUM*
GARY RINALDO, an individual,
                   Defendant-Appellee,
and
BTN EASTLINK; et al.,
                   Defendants.

                      Appeal from the United States District Court
                          for the Central District of California
                      Virginia A. Phillips, District Judge, Presiding
                               Submitted March 16, 2022**
                                San Francisco, California

Before: W. FLETCHER, GOULD, and COLLINS, Circuit Judges.

          Plaintiff-Appellant William J. Drayton, known professionally as rap artist

“Flavor Flav,” appeals from the district court’s dismissal of his claims against

Defendant-Appellee Gary Rinaldo for, inter alia, breach of contract and copyright

*
 This disposition is not appropriate for publication and is not precedent except as
provided by Ninth Circuit Rule 36-3.
**
  The panel unanimously concludes that this case is suitable for decision without
oral argument. See FED. R. APP. P. 34(a)(2)(C).
infringement. The district court dismissed the suit for failure to prosecute after

Drayton failed to timely file the required pretrial documents before the scheduled

final pretrial conference. We affirm.

                                           I

      After a default had been entered against one defendant and the other

defendants had been dismissed, only Drayton’s claims against Rinaldo remained.

The trial on these claims was set for April 23, 2019, and the pretrial conference

was set for April 15. Pursuant to the district court’s local rules, the parties were

required to meet by March 6 to prepare for the pretrial conference. See C.D. CAL.

L. CIV. R. 16-2. Thereafter, they were required to file a number of documents by

March 25, including a “Memorandum of Contentions of Fact and Law,” a witness

list, and a joint exhibit list. See C.D. CAL. L. CIV. R. 16-4, 16-5, 16-6.1. By April

4, Drayton was required to file a proposed pretrial conference order signed by both

sides. See C.D. CAL. L. CIV. R. 16-7.1. None of these documents were filed on

time. Instead—even though the deadline to amend the complaint or add new

parties had passed more than 10 months earlier—Drayton on March 25 filed an

unopposed motion (1) to amend the complaint to add a new defendant and (2) to

reset the trial schedule. On April 18, the district court issued an order denying that

motion, concluding that Drayton had failed to show good cause for such a late

request to amend the complaint. Because, in the meantime, Drayton had failed to


                                           2
comply with the established pretrial schedule, the district court issued an order to

show cause why the action should not be dismissed for failure to prosecute.

      Three days before the district court issued this order, Drayton filed a request

for leave to file a belated memorandum of contentions of law and fact, but the

court struck the document for failure to comply with the technical requirements of

the applicable local rules and standing orders. On April 26, 2019, Drayton’s

counsel filed a response to the court’s order to show cause, in which he explained

that he had not submitted the required pretrial documents because he had been

busy preparing for two other trials set for April 2019 (which settled) and because

he had expected the case against Rinaldo to settle. Drayton’s counsel stated that he

would be “prepared for trial as soon as the Court desires,” but he also requested

that the district court reset the pretrial conference and give Drayton “no more than

three (3) weeks to better prepare for trial and/or reach a settlement with [Rinaldo].”

      One month later, the district court dismissed the action, concluding that the

balance of the relevant factors favored dismissal. Drayton timely appealed, and we

have jurisdiction under 28 U.S.C. § 1291.

                                          II

      In deciding whether to dismiss a case for failure to prosecute, a district court

must consider five factors:

          (1) the public’s interest in expeditious resolution of litigation;
          (2) the court’s need to manage its docket; (3) the risk of

                                           3
          prejudice to the defendants; (4) the public policy favoring
          disposition of cases on their merits; and (5) the availability of
          less drastic alternatives.

Ferdik v. Bonzelet, 963 F.2d 1258, 1260–61 (9th Cir. 1992) (citation omitted). We

review the district court’s weighing of these factors for abuse of discretion. Id. at

1260. As the district court correctly noted, the fourth factor—the policy in favor of

disposing of cases on their merits—always weighs against dismissal. But the

district court held that the other four factors favored dismissal and outweighed the

interest in deciding this case on the merits. We conclude that there was no abuse

of discretion in this conclusion.

      The first two factors raise related concerns about the effective administration

of justice and are usually examined together. In re PPA Prods. Liab. Litig., 460

F.3d 1217, 1227 (9th Cir. 2006) (en banc). In considering them, we give deference

to the district court’s underlying judgment as to when delays may cause its docket

to become “unmanageable.” Id. (citation omitted). Here, the district court

explained that Drayton’s expectation that the case would settle did not warrant

disregarding the pretrial deadlines and that Drayton’s failure to file the pretrial

papers on time both hindered the expeditious resolution of cases and made it

“impossible for the Court to manage its docket.” Moreover, as Drayton

acknowledged below, the Central District of California is “burdened with heavy

civil and criminal caseloads,” which underscores the importance of effective



                                           4
docket management. The district court did not abuse its discretion in concluding

that these factors weighed in favor of dismissal.

       The third factor—potential prejudice to the defendant—examines “whether

the plaintiff’s actions impair[ed] the defendant’s ability to go to trial or

threaten[ed] to interfere with the rightful decision of the case.” Malone v. U.S.

Postal Serv., 833 F.2d 128, 131 (9th Cir. 1987). The district court found prejudice

because the lack of pretrial papers meant that Rinaldo “could not have known what

theories [Drayton] was going to assert to succeed on his claims and what evidence

he intended to adduce at trial.” In arguing that there was no prejudice, Drayton

points to two emails in the record that he says show that he “was attempting to get

input from [Rinaldo’s] counsel on the pretrial filings.” The emails, however, were

dated April 15 and 16, which was long after the documents were due. The district

court’s “finding of prejudice deserves substantial deference,” PPA Prods., 460

F.3d at 1228 (simplified), and Drayton has failed to identify sufficient grounds to

set it aside.

       The fifth factor, the availability of less drastic alternatives, requires courts to

“explore possible and meaningful alternatives” to dismissal. Henderson v.

Duncan, 779 F.2d 1421, 1424 (9th Cir. 1986). The district court concluded that

“less drastic sanctions would be ineffective” because the court had previously

employed lesser sanctions in response to earlier failures by Drayton to comply with


                                            5
court orders and rules, including his inadequate damages disclosures and his failure

to attend a hearing on a defense summary judgment motion. And as the district

court noted, the local rules and the relevant caselaw were both “unambiguous” that

failure to file pretrial documents could result in dismissal. Moreover, even in

response to the order to show cause, Drayton was still asking for additional time to

prepare his pretrial documents. The district court properly concluded that this

factor favored dismissal.

      Taking the various factors together, we hold that the district court did not

abuse its discretion when it dismissed this case.

      AFFIRMED.




                                          6